—In an action for a divorce and ancillary relief, the defendant appeals, as limited by his brief, from (1) the findings of fact of the Supreme Court, Westchester County (Lefkowitz, J.), dated October 25, 1999, (2) so much of a judgment of the same court, also dated October 25, 1999, as, upon the stipulation of the parties, directed him to pay certain child support to the plaintiff, and (3) so much of an order of the same court, dated December 13, 1999, as denied that branch of his motion which was to vacate the provision of the judgment which awarded child support.
Ordered that the appeal from the findings of fact is dismissed, without costs or disbursements, as findings of fact are not separately appealable (see, Matter of County of Westchester v O’Neill, 191 AD2d 556); and it is further,
Ordered that the appeal from the judgment is dismissed, without costs or disbursements, as the defendant is not aggrieved by the portion of the judgment entered upon his stipulation (see, CPLR 5511); and it is further,
*493Ordered that the order is reversed insofar as appealed from, without costs or disbursements, the branch of the motion which was to vacate so much of the judgment as directed that the defendant pay certain child support to the plaintiff is granted, that portion of the judgment is vacated, and the matter is remitted to the Supreme Court, Westchester County, for further proceedings in accordance herewith.
The oral stipulation of settlement, which was incorporated but did not merge into the judgment, failed to include provisions stating the amount of child support that the defendant would be obligated to pay pursuant to the Child Support Standards Act (see, Domestic Relations Law § 240 [1-b]), and therefore the stipulation did not comply with Domestic Relations Law § 240 (1-b) (h). Accordingly, the provisions of both the. stipulation and the judgment pertaining to child support are invalid and unenforceable (see, Farca v Farca, 271 AD2d 482; Toussaint v Toussaint, 270 AD2d 338; Tartaglia v Tartaglia, 260 AD2d 628).
The defendant’s remaining contentions are without merit. Altman, J. P., Goldstein, McGinity and Feuerstein, JJ., concur.